                Case 2:19-cr-00182-PD Document 51 Filed 02/26/20 Page 1 of 1
                                 Law Offices of J-{eatfier J. Mattes
                                       105 South High Street, Suite 2A
                                       West Chester, PA 19382-1008


Telephone: (610) 431-7900                                                        Attorney Identification 42364
Facsimile: (484) 244-5077                                                        Email:hjm@_,hjmattes.com




      February 25, 2020


      The Honorable Paul S. Diamond
      Eastern District of Pennsylvania
      James A. Byrne U.S. Courthouse
      601 Market Street, Room 14614
      Philadelphia, PA 19106-174 3


       RE: United States v. Dorothy Recarde, 2: 19-cr-00 182-0001


       Dear Judge Diamond:

       As Your Honor will remember, the above matter is scheduled before you for sentencing on

       March 12, 2020. Mrs. Recarde is on bail. The government attorney, Frank Costello and I have

       several outstanding issues remaining to prepare for sentencing and would respectfully request a

       sixty-day continuance. I have spoken with the defendant and she has no objection.

       Thank you for considering our request.



       Very truly yours,



       Heather J. Mattes
       Attorney for Dorothy Recarde




       BY: email: Deputy Lenora KashneLWittje@paed.uscourts.gov
       cc: Frank R. Costello, Jr., Assistant United States Attorney Frank.costello@,usdoj.gov
           George McGary, Federal Probation George McGID.@Q_aep.uscourts.gov
           Dorothy Recarde
